UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-4225



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AUDREY HIGGINS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. Henry M. Herlong, Jr., District
Judge. (CR-98-78)


Submitted:   July 15, 2005                 Decided:   August 16, 2005


Before MOTZ and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Benjamin T. Stepp, Assistant Federal Public Defender, Greenville,
South Carolina, for Appellant.     Jonathan Scott Gasser, Acting
United States Attorney, Columbia, South Carolina; David Calhoun
Stephens, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Audrey Higgins appeals the district court’s judgment

revoking her supervised release and imposing a four-month custodial

sentence.    Higgins’s attorney filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), asserting there are no meritorious

grounds for appeal but raising the issue of whether the district

court abused its discretion by revoking her supervised release and

imposing the custodial sentence.    Higgins has been informed of her

right to file a pro se supplemental brief but has not done so.

            Because Higgins has been discharged from federal custody,

her sentence did not include a term of supervised release, and

there are no continuing collateral consequences from the district

court’s judgment on revocation of supervised release, we dismiss

the appeal as moot.    See Spencer v. Kemna, 523 U.S. 1, 10 (1998).

            In accordance with Anders, we have reviewed the entire

record and found no meritorious issues for appeal.      We therefore

dismiss Higgins’s appeal as moot. This court requires that counsel

inform his client, in writing, of her right to petition to the

Supreme Court of the United States for further review.        If the

client requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.




                                - 2 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                        DISMISSED




                              - 3 -